Citation Nr: 1514575	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO. 10-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rashes due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 2002.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for rashes due to undiagnosed illness. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an October 2014 Appellate Brief and a June 2014 VA examination.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2. The Veteran's skin symptomatology has been attributed to various conditions, none of which was present in service or etiologically related to service.


CONCLUSION OF LAW

The Veteran does not have a skin condition that was incurred in or aggravated by service; nor is such a disorder due to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3 .102, 3.159, 3.303, 3.317 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by the letter sent to the Veteran in May 2008, prior to the initial denial of the Veteran's request for reopening before Agency of Original Jurisdiction (AOJ) decision. That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The May 2008 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was most recently afforded a VA examination in June 2014. The VA opinion, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim herein.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim. 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in St. Petersburg, Florida. A transcript of the hearing has been associated with the claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The representative questioned the Veteran regarding his treatment history at VA, his service history, and his symptoms. The Veteran provided testimony as to his symptoms and the effect of such on his daily life. Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence. Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The Board remand required the RO to obtain outstanding, pertinent medical records, schedule the Veteran for an examination for his rashes, and reajudicate the claim. The RO obtained the most recent VA treatment records, afforded the Veteran an adequate VA examination in June 2014, and issued a September 2014 Supplemental Statement of the Case. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Factual Background

The record indicates that the Veteran served on active duty from July 1979 to December 2002. The service treatment records (STRs) include a March 1983 rash which was diagnosed as tinea cuis. 

The Veteran's October 1991 Report of Medical History (RMH) and Report of Medical Examination (RME) immediately following his return from the Persian Gulf indicated that he had never had any skin disease. The Veteran's January 1996 retention RMH and RME and September 2002 separation RMH and RME similarly indicated that he had never had any skin diseases.

The Veteran was seen by VA in 2003 for an acute generalized pruritic papular skin eruption. He was diagnosed with probable salsalate allergy and treated symptomatically, with apparent resolution as his May 2005 examination mentioned only a history of groin rash. He was seen by VA Dermatology in August 2008 for a rash on his hands and feet. A scalp lesion was removed in 2011 and was identified as a seborrheic keratosis. The Veteran had a biopsy of the foot lesion which was interpreted as showing a verrucae (wart) while the hand dermatitis was diagnosed eczema and was treated with topical clobetasol, but at examinations in October 2012 and June 2013 the Veteran had no rashes. At his June 2014 examination, the Veteran stated that these conditions had resolved. The Veteran had no active skin rashes at the June 2014 examination. The Veteran's most recent major skin eruption was in late 2013, involving a very rapid onset (approximately one hour) of a generalized, patchy eruption of tiny, very itchy papules. The Veteran does not recall any unusual environmental exposures at that time. He self-treated with Benadryl topical gel and the acute skin eruption resolved completely in a few days. There were no medical or clinical records resulting from that most recent problem. The Veteran does not have any rash currently and is neither prescribed nor using any medication for treatment of an active skin disorder at this time. 

Legal Analysis

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2014). 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below. 

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011. By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders. 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2014). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection as due to an undiagnosed illness for his skin disorder. Significantly, the Veteran's skin disorder has been specifically attributed to variously diagnosed medical disabilities-namely, salsalate allergy, a verrucae, seborrheic keratosis, and eczema. Because the Veteran's skin disorders have been medically associated with diagnosed disabilities, there is no evidence of record indicating the presence of a medically unexplained chronic multisymptom illness due to his Gulf War service. The Veteran's 2013 skin problem occurred past the December 31, 2011 deadline and was, according to the June 2014 VA examination, most likely an allergic reaction. Thus, the Veteran's service-connection claim for a skin disorder due to an undiagnosed illness must be denied. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Although service-connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Indeed, the Veteran has advanced argument to this end, which will be addressed immediately below. 

Turning to the elements necessary to establish service connection on a direct basis, the June 2014 VA examination found no active skin rashes. In this regard, the post service treatment reflects that the Veteran has been diagnosed with salsalate allergy, a verrucae, seborrheic keratosis, and eczema. The preponderance of the evidence, however, shows that the salsalate allergy, the verrucae, the seborrheic keratosis, and the eczema did not manifest during active service and are not etiologically related to service. As indicated, while the Veteran was noted to have been diagnosed with tinea cuis in service, the June 2014 VA examination found no active skin rashes. 

Even assuming the current existence of the various skin problems, based upon the June 2014 VA examination the examiner concluded that the conditions claimed were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. He reached this conclusion based upon the fact that none of the skin conditions listed above was documented in the Veteran's STRs and the various skin conditions (seborrheic keratoses, eczema, and verrucae) are common skin conditions widely found in the general population with no etiological relationship to his active duty service confirmed by the current database. Moreover, given the sudden onset and rapid resolution of subsequent attacks as described by the Veteran, the more likely cause is an allergic reaction of some sort. 

In this case, while the Veteran is competent to testify as to his observations, statements as to a possible relationship between the Veteran's current disorder and his military service is an etiological question unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of any currently diagnosed skin disorder. See 38 C.F.R. § 3.159(a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). In this circumstance, the Board gives more credence and weight to the medical reports rendered by medical experts than to the Veteran's lay assertions. 

The Board finds the June 2014 VA examiner's opinion to be the most probative evidence concerning a link between the Veteran's rash during service and his recurrent skin conditions. As the opinion denied a nexus between the two and was supported by a clear rationale, the preponderance of the evidence is against a finding that the Veteran's current skin condition is related to service, to include as due to Persian Gulf War service, and this claim must be denied. In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for rashes due to undiagnosed illness is denied.




____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


